APPLICATION FOR REHEARING
No. 3664.
BY THE COURT:
The above-entitled cause is now being considered on plaintiff-appellee’s application for rehearing. Our attention is called to a misstatement of fact in our original opinion, wherein we inadvertently stated that the plaintiff, Mrs. Glaseo, when she was crossing Livingston Avenue, looked for traffic when she stepped from the curb to the street, and did not look again before she was struck by defendant’s auto. The record very clearly discloses that Mrs. Glaseo testified that she looked a second time when she reached the street car tracks and at that time saw a car to the east in the intersection, but did not know that it was turning to the west. She did not look again and says that she did not know of the approach or presence of the car until it hit her. We regret our error in the statement of facts and take full responsibility for such. We are at a loss to know how this happened, but nevertheless it did. We now reconsider the case in the light of the restatement of the factual situation. Of course we have to remove from our original opinion the observation that Mrs. Glaseo was guilty of a second negligence in failing to look at the center of the street when she was jaywalking across Liv*267ingston Avenue. This does not change the ultimate conclusion, for the reason that her negligence was admitted, the only question remaining as to whether or not such negligence was a contributing proximate cause of the accident and the resultant injuries. Under the facts in the instant case where negligence of plaintiff is admitted as it must be, we fail to understand how any doubt can exist as to such negligence being a contributing proximate cause of the accident. If she had not negligently stepped in front of the car she would not have been struck. There is no evidence that defendant was operating his car at an unlawful speed. In fact, the only eyewitness to the scene, and the witness called by the plaintiff, testified that the defendant was driving slowly. This is corroborated by the physical fact that the defendant stopped his car almost instantly, although the street was covered with snow, and therefore more or less slippery. Plaintiff says that the evidence supports their claim that defendant was not driving with due regard for others on the highway, and had he been so operating he would have seen plaintiff and avoided striking her. Even if this theory be accepted, there is still present in the case the question as to why plaintiff did not see defendant’s approaching car. The lights were burning, and it was much easier for her to see the approaching car than it would be for the occupant of the car to see the plaintiff jaywalking across the street where she had no right to be.
The instant case is readily distinguished from the case of Smith v Zone Cab Co., 135 Oh St 415. In the cited case a legal principle was announced which was not at all new, although many lawyers seem to think so. In every negligence action, whether original or contributory, the question of proximate cause must be considered and determined.. The mere proof of negligence does not in itself present conclusive evidence of proximate cause. This is a jury question, unless the facts are of such a character that reasonable minds may not differ. The only thing new or startling about the Zone Cab case, supra, was the application of the above well recognized principle of law. By a divided court it was held under the facts of that case that it was a jury question as to whether or not the plaintiff’s negligence was a contributing proximate cause of the accident. Many lawyers, as well as courts, still find it difficult to have a spontaneous reaction as to the correctness of this conclusion. Whatever our individual opinions may be, we will follow it under identical facts, but will not extend it beyond the factual conditions there presented. The instant case *268does present a very substantial difference. In the Zone Cab Company case, supra, the evidence was that the defendant was traveling at 45 miles an hour. The plaintiff jaywalker saw the approaching vehicle, but thought she could cross ahead of it before it arrived. The ordinance of the city gave to autobiles the right of way between intersections, but provided that they should operate with ordinary care in order to avoid injuring any one. The speed at which the cab was being operated presented an added element not present in the instant case. It is true that in the instant case the plaintiff says she looked, but she did not look efficiently. She did not make any effort to ascertain whether or not defendant was turning west on the street that she was crossing. There was not present as in the Zone Cab Company case, the exercise of a judgment that she had time to cross ahead of the oncoming car. In the Zone Cab case, the plaintiff did exercise a judgment, but by reason of the Cab Company operating at an unlawful rate plaintiff was not able to complete her crossing of the street.
Counsel for plaintiff-appellee further urge that our determination of the instant case is in direct conflict with the majority opinion in the case of Seward v Schmidt, 38 Abs 186. The Schmidt case was a Clark County case and was decided by our Court. It was the holding of the majority, dissented to by one member, that under the facts in that case the question of proximate cause was for the determination of the jury. The Clark County case is readily distinguishable from the instant case in that there was evidence that at the time of the accident the defendant had driven his car across the center line and onto the wrong side of the street where plaintiff's decedent was struck and injured. We do not have such a situation in the instant case. The majority also was of opinion that there was a factual question if plaintiff’s decedent was jaywalking when struck.
There is some reference to the fact that defendant was not driving his car in the broken path, but was closer to the north curb. We know of no law that states that a driver must follow any particular path. He is permitted to drive on his own side of the road, and in the bounds of the improved portions.
Considering the instant case under all its facts we still adhere to our former view that plaintiff’s negligence contributed proximately to her accident and, therefore, final judgment must be entered against her.
Complaint is also made that we incorrectly held that the Court should not have charged on the question of assured clear *269distance ahead. Counsel seems to think that we have not been consistent in our holdings in previous cases. Reference is made to two cases decided by us as follows: Proctor v White, 22 Abs 115, and Titus v Stouffer, 4 N. E. (2d), 178. A careful reading of these cases will very clearly demonstrate to counsel that there is no inconsistency, but merely that different rules are determined under different factual situations. Counsel in their original brief very clearly and fully analyze the varying factual situation which might alter the rule.
We adhere to our original judgment.
BARNES, P. J., and HORNBECK, J., concur.
GEIGER, J., dissents.